Citation Nr: 0508538	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.

2.  Entitlement to a rating in excess of 10 percent for 
biopsy scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to August 1983, and from December 1983 to June 
1985.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the San Diego, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2002, the 
Board undertook additional development of evidence.  In 
August 2003, the case was remanded for RO initial 
consideration of the additional evidence obtained.


FINDINGS OF FACT

1.  An unappealed rating decision in June 1991 denied service 
connection for allergic rhinitis based essentially on a 
finding that allergic rhinitis was a constitutional or 
developmental abnormality (and therefore not a compensable 
disability).

2.  Evidence received since the June 1991 rating decision 
does not tend to show that allergic rhinitis is other than a 
constitutional or developmental abnormality or that during 
service pathology (disease or injury) was superimposed on the 
allergic rhinitis; does not bear directly and substantially 
upon the matter at hand; and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's left shoulder and left thigh biopsy scars 
are each reasonably shown to be itchy and cause impairment 
essentially equivalent to tenderness and/or pain.  


CONCLUSIONS OF LAW

1.  Evidence received since a June 1991 rating decision 
denying service connection for allergic rhinitis is not new 
and material, and such claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

2.  A 20 percent combined rating is warranted for the 
veteran's service-connected biopsy scars (based on a 
formulation of 10 percent for a left shoulder scar and 10 
percent for a left thigh scar).  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118; Diagnostic Code (Code) 
7804 (effective prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Notably, the duty 
to assist provisions of the VCAA regarding scheduling 
examinations and/or obtaining a medical opinion do not apply 
in a claim to reopen until the previously denied claim has 
been reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
[Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, the new 
definition applies only to claims to reopen filed on or after 
August 29, 2001, and does not apply in the instant petition 
to reopen.]  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the November 1999 rating decision and 
in a May 2000 statement of the case (SOC).  A January 2004 
letter (after the decision appealed; notice obviously was not 
possible prior to enactment of the VCAA), while not 
specifically mentioning "VCAA," informed the veteran of his 
and VA's respective responsibilities in claims development.  
The veteran is not prejudiced by any notice timing defect.  
He has had ample opportunity to respond to the notice, and 
everything he has submitted to date has been accepted for the 
record, and considered.  Significantly also, in May 2004 he 
advised VA that he had no additional evidence to submit.  

As to notice content (and specifically that he should submit 
everything pertinent), the SOC and an April 2004 supplemental 
SOC (SSOC) advised the veteran what type of evidence was 
needed to establish his claims (and by inference what the 
veteran should submit).  The SSOC, at page three, notified 
the veteran that he should "provide any evidence in [his] 
possession that pertains to the claim[s]."  The SSOC also 
advised the veteran of the current provisions of 38 C.F.R. 
§ 3.156, relating to "new and material" claims.  He has not 
been advised of the revised criteria for rating skin 
disorders, effective on August 30, 2002 (during the instant 
appeal period).  For reasons discussed below, the Board finds 
such notice would serve no useful purpose, would merely delay 
the disposition, and is not necessary.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has been afforded VA examinations.  He has not identified 
any pertinent records outstanding.  The record is complete.  
VA's duty to assist is met.  

Factual Basis

Service medical records reveal that on July 1980 service 
physical examination clinical evaluation of the veteran's 
sinuses was normal.  Allergic rhinitis was diagnosed in 
October 1982.  A January 1983 treatment record shows that the 
veteran was found to be highly sensitive to trees, grass, 
weeds, dust, and several molds.  On July 1983 release from 
active duty examination multiple allergies was diagnosed.  A 
September 1984 medical board report shows that muscle 
biopsies had been performed.  A May 1985 health record shows 
a diagnosis of allergic rhinitis.  

On April 1991 VA examination allergic rhinitis was diagnosed.  
The examiner noted that the veteran had had two muscle 
biopsies, the last in May 1984 in the left deltoid [shoulder] 
region.  

A rating decision in June 1991 denied service connection for 
allergic rhinitis on the basis that allergic rhinitis is a 
constitutional or developmental abnormality (and therefore 
not a disability under the law).  The RO also granted service 
connection for biopsy scars, rated 10 percent under Code 
7804.  The veteran did not appeal either decision.

On July 1997 VA neurologic examination a history of two 
muscle biopsies occurring in 1984 was reported.  One was 
noted to be in the left quadriceps [thigh] region; no 
location was noted concerning the second biopsy.  

On April 1999 VA scar examination it was noted that muscle 
biopsies in different sites of the body were well healed 
without infection and left a light purple scar.  In pertinent 
part, a left deltoid keloid scar measured 8 centimeters (cm) 
in length, with a width of 2 cm and 1 millimeter (mm) 
elevation.  The scar was painful in cold weather.  The 
veteran alleged he had numbness of the fingers due to the 
scar.  A scar on the middle left leg, measuring 1 cm in 
length was also noted.  Other scars were also noted, but were 
not identified as biopsy scars, and are not service 
connected.  The scars were not reported to involve 
tenderness, adherence, ulceration, or depression.  However, 
they were noted to be symptomatic.  

On June 2000 VA scar examination the veteran reported that 
his scars were uncomfortable with cold weather.  He added 
that the left shoulder scar was tender to pressure or hard 
touch, and that the left thigh scar while not specifically 
tender to touch, was affected by muscle spasm and cramping.  
Examination showed a 9 cm scar in the deltoid area of the 
left arm, .6 cm in diameter.  It was lightened, not severely 
keloided, and tender to palpation.  Superficial painful scar 
in the left shoulder area was diagnosed.  

On April 2003 VA examination the veteran provided a history 
of rhinitis since 1981 or 1982, with hay fever symptoms which 
include rhinitis, sneezing, and itching.  He indicated that 
his biopsy scars were "itchy" in cold weather, but not 
otherwise troubling.  They did not impair function or cause 
pain.  Examination revealed a 1.5 by 7 cm scar over the left 
shoulder.  There was a keloid formation with the scar; 
tenderness or underlying tissue pathology were not observed.  
Color photographs were obtained.  The diagnoses included 
vasomotor rhinitis by history of allergic rhinitis, stable 
with over-the-counter medication treatment; and biopsy scars 
which do not affect function or cause discomfort.  The 
examiner opined that the veteran did not have any apparent 
respiratory disability, and that the occasional rhinitis was 
at least as likely as not unrelated to respiratory problems 
during active service.  The examiner also noted that the 
scars, while raised, were stable, not tender, and did not 
affect function.  A June 2003 addendum to the April 2003 
examination report noted that the veteran's claims file was 
reviewed.

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
disease or injury in service and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

Service connection may be granted for disability due to in-
service aggravation of such a condition due to superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The VA 
General Counsel held that service connection may be granted 
for diseases, but not defects, of congenital, developmental 
or familial origin.  When a congenital or developmental 
defect is subject to superimposed disease or injury, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.

Generally, an unappealed decision of the RO is final.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  See also Hodge 
v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  [As was 
previously noted, an amended version of 38 C.F.R. § 3.156(a) 
is effective only for claims to reopen filed on or after 
August 29, 2001, and does not apply herein].  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  When a question arises as to which of two 
ratings under a particular Code applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7.

The veteran's biopsy scar residuals are rated 10 percent 
under Code 7804.  Code 7805 directs that the scars should be 
rated according to the limitation of function of the affected 
part.  If superficial, painful on examination, a 10 percent 
(maximum) rating is warranted under Code 7804.  See 38 C.F.R. 
§ 4.118.

The veteran has not been advised of the revisions in the 
criteria for rating skin disorders, effective on August 30, 
2002.  However, Code 7805 has remained unchanged and, based 
upon the facts of this case, nothing in the new criteria 
(including Code 7804) would provide for a rating in excess of 
that being assigned.  Consequently, the veteran is not 
prejudiced by the fact that he did not receive notice of the 
rating criteria changes.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.


Analysis

New and Material Evidence - Allergic Rhinitis

A June 1991 rating decision denied service connection for 
allergic rhinitis, finding that such disability was a 
constitutional or developmental abnormality (and therefore 
not a disability under the law).  Significantly, superimposed 
disease on the allergic rhinitis was not noted (or alleged or 
shown) at the time.  The veteran was notified of this 
decision and did not appeal it; it is final.  38 U.S.C.A. 
§ 7105.  However, the claim may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  

The diagnosis of allergic rhinitis (with seasonal 
allergen/exposure exacerbation) is not in dispute.  Per the 
precedent General Counsel opinion cited above, VAOPGCPREC 82-
90, service connection for constitutional or developmental 
defect may be established if injury or disease is 
superimposed on the constitutional abnormality during 
service.  It is not alleged that allergic rhinitis is other 
than a constitutional or developmental defect/disease.  
Accordingly, for evidence to be new and material under these 
circumstances, it would have to tend to show that pathology 
(disease or injury) was superimposed on the allergic rhinitis 
during service.  No evidence received since the June 1991 RO 
decision tends to show such fact.  The additional evidence 
received shows the veteran has a history of allergic rhinitis 
(noted on VA examination in April 2003).  It does not tend to 
show pathology was superimposed on the allergic rhinitis 
during either of the veteran's periods of service.  It is 
especially noteworthy that on VA examination in April 2003 
there were no findings or diagnosis of a respiratory 
disorder.  A finding of chronic superimposed pathology would 
be inconsistent with a record showing no current pathology.  

While the additional evidence is new in the sense that it was 
not previously of record, it does not bear directly on the 
matter at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The facts it establishes were previously known, and are not 
in dispute.  As the additional evidence received since June 
1991 is not material, the petition to reopen the claim must 
be denied.

Increased Rating - Biopsy Scars

The veteran is shown to have two biopsy scars, one on the 
left shoulder (deltoid), one on the left thigh.  Considering 
the rating under criteria in effect prior to August 30, 2002 
(as the claim arose under those criteria), the Board notes 
that there is no question that medical evidence of record 
shows that both of the biopsy scars have been (periodically 
at least) described as "symptomatic."  See April 1999 VA 
examination report.  The veteran has complained that the 
scars are painful with cold weather.  See June 2000 VA 
examination report.  He has also reported they are itchy.  
Examiners have not discounted such complaints.  While on most 
recent VA examination in April 2003 the examiner essentially 
described the veteran's scars as stable, non-tender, and not 
affecting function, the Board finds that a longitudinal 
review of the record reveals that the scars are symptomatic 
(at least in cold weather) and that the disability shown is 
analogous or equivalent to tender/painful scars.  And because 
the anatomic locations of the scars are widely separated 
(shoulder and thigh), they warrant separate ratings, i.e., 10 
percent for each scar.  See note following Code 7802.  Thus, 
an increased combined rating of 20 percent is warranted for 
the biopsy scars.  

What remains for consideration is whether a rating in excess 
of 20 percent is warranted.  Ratings in excess of 20 percent 
would have to be based on limitation of function (Code 7805), 
and here none is shown, or on the extent and location of the 
area involved (Code 7801 criteria, in effect from August 30, 
2002, from their effective date).  In the instant case, the 
nature of the scars is such that they would not even 
approximate the area for the minimal compensable, 10 percent, 
rating (6 square inches).  Consequently, a rating in excess 
of 10 percent under Code 7801 criteria is not for 
consideration.   




ORDER

The appeal to reopen a claim of service connection for 
allergic rhinitis is denied.

A 20 percent combined rating for biopsy scars of the left 
shoulder and the left thigh is granted, subject to the 
regulations governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


